DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot in light of new grounds of rejection made below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al (WO 2013/078252; hereinafter Breen) in view of Sasaki et al (US 2017/0096538; hereinafter Sasaki).
Regarding claim 12, Breen discloses a method for manufacturing a resin molded product (Page 12; line 5) obtained by molding a resin composition obtained by dispersing quantum dots in a resin (Page 12; line 5), comprising:
the resin composition obtained by mixing the resin (Page 12; Line 5/ Page 21; line 15-20) and metal soap (Page 14; lines 31-34/ Page 15; Lines 1-10) with a quantum dot liquid (Page 26; lines 21-24) obtained by dispersing the quantum dots in a solvent (Page 26; lines 21-24); and
forming a sheet (Page 36; lines 10-15) like shaped resin molded product.
However Breen does not expressly disclose creating a pellet by extrusion molding.
In the same field of endeavor, Sasaki discloses a resin molded product can be formed by creating a pellet by extrusion molding (¶ [0194], [0384]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a resin molded product is formed by creating a pellet by extrusion molding as taught by Sasaki for the purpose of using well-known and suitable method for forming a quantum dot containing sheet superior in gas barrier properties and water vapor barrier properties that suffers less degradation and successfully retains its performance. (¶ [0028])

Regarding claim 15, Breen discloses organosilane or hexane is used for the solvent (Page 26; line 30-35).

Regarding claim 16, Breen discloses a scattering agent is mixed into the quantum dot liquid (Page 32; Lines 1-5).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Breen et al (WO 2013/078252; hereinafter Breen) in view of Sasaki et al (US 2017/0096538; hereinafter Sasaki) as applied to claim 12 and further in view of Holmes (US 2013/0143829; hereinafter Holmes).
Regarding claim 14, Breen discloses the metal soap comprises anionic surfactants include sodium lauryl sulphate (Page 15; Lines 5).
However Breen does not expressly discloses calcium stearate is used for the metal soap.
In the same field of endeavor, Holmes discloses anionic surfactants can include sodium lauryl sulfates or calcium stearate (¶ [0088]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such as calcium stearate is used for the metal soap for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895